Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3, 6-12, 14-18, and 20 are presented for examination.
Claims 1, 7, 9-10, 14-16, and 20 are amended. 
Claims 4-5, 13 and 19 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.

Response to Arguments
Regarding claim objections applicant’s arguments, see page 8 section 3, filed November 18, 2021, with respect to claims 7, 14 and 20 have been fully considered and are persuasive.  The claim objections of claims 7, 14 and 20 have been withdrawn. 
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 9 section 4, filed November 18, 2021, with respect to claims 6 and 12 have been fully considered and are persuasive.  The 35 U.S.C. 112 second paragraph rejection of claims 6 and 12 have been withdrawn. 

Regarding 35 U.S.C. 103 applicant’s arguments, see page 9 section 5, filed November 18, 2021, with respect to claims 1-3, 6-12, 14-18, and 20 have been fully considered and are persuasive. The 35 U.S.C. 103 rejections of claims 1-3, 6-12, 14-18, and 20 have been withdrawn.

Allowable Subject Matter
Claim(s) 1-3, 6-12, 14-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 6-12, 14-18, and 20 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, 10 and 16 …  determining a second MAC address of the second device; identifying a first role of the first device and a second role of the second device, based at least in part on a predefined mapping between MAC addresses and roles, and wherein identifying the second role of the second device is based at least in part on historical traffic data for the second device, wherein the historical traffic data is related to a first application on a predefined whitelist of applications; upon determining that the first device is associated with the first role, returning a unicast response to the first device, wherein the unicast response includes an association disallowed frame; determining that the access point is at full capacity; and upon determining that the second device is associated with the second role, returning a unicast response to the second device, wherein the unicast response allows the second device to associate with the access point, despite the determination that the access point is at full capacity, based on the and in combination with other limitations recited as specified in claims 1, 10 and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Cherian et al. (US Pub. No.: 2019/0037595) discloses a first device may be configured to determine whether to allow unscheduled access to the first device by a second device. The first device may be configured to transmit, based on the determination, first information to the second device. The first information may include a first indication indicative of whether the second device is allowed to transmit to the first device outside of a scheduled access period, 
Fadell et al. (US Pub. No.: 2009/0180430) discloses the network comprises a wireless (e.g., WiFi) network, and the access device comprises a wireless router or gateway in communication with a plurality of wireless users. The device comprises an administrator function which allows the network administrator to implement one or more resource allocation policies or rules. Using this approach, resources such as bandwidth can be allocated based on any number of different parameters or use classifications, including for example: (i) public versus private use; (ii) security level; (iii) user range from the access device; (iv) type of PHY or air interface; (v) type of channel coding; (vi) air interface mode or application (e.g., data versus voice). In one variant, the allocation policies are manually controlled by the administrator.
Soundararajan (US Pub. No.:2018/0035292) discloses implementations of the present disclosure relates to a method, device, and medium to perform association validation of a client device's request during an association validation phase based on a plurality of capabilities associated with the client device. The network device receives an association request to connect to a wireless network. Then, the network device extracts a parameter specific to the client device from the association request, and determines a plurality of capabilities associated with the client device based on a value of the parameter. Then, the network device transmits the plurality of capabilities to an authentication server during an association validation phase, and receives an association validation decision corresponding to the connection request from an association validation/authentication server. If the association validation decision indicates that the client device is denied access to the wireless network, the network device deauthenticates the client device during the association validation phase. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469